ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gerking et al. (US 20160318105) discloses, a device (1) for melting a material without a crucible and for atomizing the melted material in order to produce powder, comprising: an atomizing nozzle (5); an induction coil (4) having windings (4a-d), which become narrower in the direction of the atomizing nozzle (5) at least in some sections; and a material bar (3) at least partially inserted into the induction coil (4). The induction coil (4) is designed to melt the material of the material bar (3) in order to produce a melt flow (16). The induction coil (4) and the atomizing nozzle (5) are arranged in such a way that the melt flow (16) is or can be introduced into the atomizing nozzle (5) through a first opening (20) of the atomizing nozzle (5) in order to atomize the melt flow (16) by means of an atomizing gas (19), which can be introduced into the atomizing nozzle (5). The device is characterized in that the atomizing nozzle (5) is designed in such a way that the atomizing gas (19) can be or is introduced into the atomizing nozzle (5) only through said first opening (20) of the atomizing nozzle (5); that the atomizing nozzle (5) is designed to accelerate the atomizing gas (19) at least up to the speed of sound of the atomizing gas (19) in a direction parallel to the melt flow (16); and that the material bar (3) and the induction coil (4) are arranged in such a way that the melt flow (16) can be or is inductively heated by the induction coil (4) before the melt flow (16) enters the atomizing nozzle (5). The invention further relates to a corresponding method for melting a material without a crucible and for atomizing the melted material in order to produce powder.
Sasaki (US 10537966 B2) discloses, a machining apparatus that need not exchange a processing nozzle when changing a shaping condition, and increases the use efficiency of a material. The processing nozzle that performs processing by ejecting a processing material towards a molten pool formed on a process surface by an energy line includes a cylindrical inner housing that incorporates a path through which the energy line passes, and ejects the energy line from one end. The processing nozzle also includes a cylindrical outer housing that incorporates the inner housing, and has an inner surface tapered in the ejection direction of the energy line ejected from the inner housing. The processing nozzle also includes a slide mechanism that changes, along the energy line, the relative position of the outer housing with respect to the inner housing.
Pan (US 10350707 B2) discloses, a nozzle includes a magnetic field generating section and a body. The body includes an opening from which a powder is ejected. The magnetic field generating section includes a coil, the coil disposed to generate a magnetic field when applied with a current, the magnetic field causing the powder supplied to an inside of the body to swirl around.
Riemann (US 20190047089 A1) discloses, a method of controlling an additive manufacturing machine includes: measuring a first temperature of a part being processed by the additive manufacturing machine; determining that the first measured temperature exceeds a temperature threshold; activating an auxiliary gas flow; cooling the auxiliary gas flow with a cooling system; and directing the cooled auxiliary gas flow towards the part.
Lowney (US 6534745 B1) discloses, a nozzle particularly suited to direct metal deposition increases the quality of metallurgical properties, enhances deposition rate and process efficiency, and improves surface quality, reliability, and maintainability. The preferred embodiment includes a body having a central axis and a distal end terminating in a distal tip through which a laser beam emerges. A gas-carried powder feed path terminates in one or more powder outlets arranged in a first concentric ring surrounding the laser beam, and a shaping-gas inlet and one or more shaping-gas outlets are arranged in a second concentric ring surrounding the laser beam. The internal geometry of the body is such that the laser beam, powder, and shaping gas all converge substantially within a localized region of a workpiece spaced apart from the distal tip at a working distance. The assembly preferably further includes a powder splitter that evenly distributes powder flow into a plurality of tubes within the body, and an inner tip surrounding the laser beam, the distal tip including conical end against which the powder is urged prior to exiting the body to assist in directing the powder to the localized point of the workpiece. The shaping gas preferably exits the body in a laminar flow condition. At least a portion of the distal tip is adjustable to alter the working distance to the workpiece.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Bryan Hart on 04/14/2022. The application has been amended as follows:
In claim 1:
In line 7, after “wherein the”, insert “plurality of”,
In line 8, after “wherein the”, insert “coiled”,
In line 9, after “extends axially”, delete “between” and replace with “from”, and after “the first end”, delete “and” and replace with “to”.
In claim 14:
In line 1, after “wherein the”, insert “plurality of”.
In claim 18:
In line 1, after “wherein the”, insert “plurality of”.

Reasons for Allowance
Allowance of claims 1, 4, 6-12, 14, 16-19 is indicated because the prior art of record (Shioji in view of Melton) do not disclose/suggest the combination of “a pipe of a gas-dispersion apparatus comprises a laser for an additive manufacturing, wherein the laser is attachable to a first end of the pipe and emits a beam along an axis of the passageway, wherein a passageway is formed inside the pipe, wherein the passageway continuous narrows from the first end to a second end of the pipe, wherein a plurality of outlets positioned to discharge gas in a swirling pattern into the passageway from the first end, a cooling tube coiled about the pipe outside the passageway from the first end to the second end of the pipe, wherein the pipe and the cooling tube are a single continuous piece” as cited in claim 1.
The prior art of record (Shioji in view of Meton) do not disclose the combination of elements above. Shioji discloses, a pipe of a gas-dispersion apparatus comprises a laser for an additive manufacturing, wherein the laser is attachable to a first end of the pipe, wherein a passageway is formed inside the pipe, wherein a plurality of outlets positioned to discharge gas into the passageway from the first end, a cooling tube 17/space 23 is formed by an intermediate tubular member 21 installed integrally with the  inner nozzle 13 (as seen in Fig. 3 and para 32 of Shioji 20150048071), and the cooling tube 17 is only located in the middle part of the pipe/nozzle 13. Melton teaches, wherein the passageway continuous narrows from the first end to a second end of the pipe. However, Shioji and Melton does not explicitly disclose, the cooling tube is coiled about the pipe outside the passageway from the first end to the second end, and the pipe and the cooling tube are a single continuous piece.
Hence, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Shioji), such as “a pipe of a gas-dispersion apparatus comprises a laser for an additive manufacturing, wherein the laser is attachable to a first end of the pipe and emits a beam along an axis of the passageway, wherein a passageway is formed inside the pipe, wherein the passageway continuous narrows from the first end to a second end of the pipe, wherein a plurality of outlets positioned to discharge gas in a swirling pattern into the passageway from the first end, a cooling tube coiled about the pipe outside the passageway from the first end to the second end of the pipe, wherein the pipe and the cooling tube are a single continuous piece”; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761